                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    EVELYN L. GELDREICH,                                  No. 4:18-CV-01752

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Mehalchick)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                         APRIL 3, 2020

         Evelyn L. Geldreich filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Geldreich’s claim for

social security disability benefits.2        In January 2020, Magistrate Judge Karoline

Mehalchick issued a Report and Recommendation recommending that this Court affirm

the Commissioner’s decision and close this case.3

         Geldreich filed timely objections to the recommendation, asserting that

Magistrate Judge Mehalchick erred in recommending that the administrative law judge

properly: (1) assigned only partial weight to Geldreich’s treating physician; (2)

determined that the evidence failed to established any mental impairments prior to

Geldreich’s date last insured; and (3) discounted Geldreich’s testimony regarding her


1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Docs. 1, 9.
3
      Doc. 15.
functional limitations.4 “If a party objects timely to a magistrate judge’s report and

recommendation, the district court must ‘make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.’”5 Regardless of whether timely objections are made, district courts

may accept, reject, or modify—in whole or in part—the magistrate judge’s findings or

recommendations.6 Upon de novo review of the record, the Court finds no error in

Magistrate Judge Mehalchick’s recommendation. Consequently, IT IS HEREBY

ORDERED that:

       1.     Magistrate Judge Karoline Mehalchick’s Report and Recommendation

              (Doc. 15) is ADOPTED;

       2.     The Commissioner’s decision is AFFIRMED;

       3.     Final Judgment is entered in favor of Defendant and against Plaintiff

              pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

              and

       4.     The Clerk of Court is direct to CLOSE this case.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge



4
    Doc. 16.
5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                             2
